                            Case 4:19-cv-11905-MFL-APP ECF No. 1 filed 06/26/19     PageID.1   Page 1 of 15




                                              UNITED STATES DISTRICT COURT
                                          FOR THE EASTERN DISTRICT OF MICHIGAN

                            KEVIN LINDKE,
                                Plaintiff,                                   Case No.: 19-cv-11905
                                                                           Honorable ______________
                                  v.
                                                                             VERIFIED COMPLAINT
                            CYNTHIA A. LANE, a Michigan
                            state court judge, being sued in her
                            official capacity,
                                   Defendant
                                                                   /
OUTSIDE LEGAL COUNSEL PLC




                            OUTSIDE LEGAL COUNSEL PLC
                            PHILIP L. ELLISON (P74117)
     www.olcplc.com




                            Attorney for Plaintiff
                            PO Box 107
                            Hemlock, MI 48626
                            (989) 642-0055
                            (888) 398-7003 - fax
                            pellison@olcplc.com


                                                      VERIFIED COMPLAINT

                                  NOW COMES Plaintiff KEVIN LINDKE, by and through counsel, and

                            complains as follows:

                                                              PARTIES

                                  1.    Plaintiff KEVIN LINDKE is a resident of St. Clair County.

                                  2.    Defendant CYNTHIA A. LANE is, on information and belief, a

                            resident of St. Clair County and is a duly serving circuit court judge of the




                                                                       1
                             Case 4:19-cv-11905-MFL-APP ECF No. 1 filed 06/26/19      PageID.2   Page 2 of 15




                            31st Circuit Court for the County of St. Clair; she is sued in her official

                            capacity.

                                                            JURISDICTION

                                  3.    This Court has jurisdiction pursuant to 28 U.S.C. § 1331, which

                            authorizes federal courts to decide cases concerning federal questions; 28

                            U.S.C. § 1343, which authorizes federal courts to hear civil rights cases; 28

                            U.S.C. § 2201, which authorizes declaratory judgments via the Declaratory
OUTSIDE LEGAL COUNSEL PLC




                            Judgment Act.
     www.olcplc.com




                                  4.    Venue is proper in this Court as Defendant CYNTHIA A. LANE

                            conducts her business in the Eastern District of Michigan.

                                                     GENERAL ALLEGATIONS

                                  5.    Plaintiff KEVIN LINDKE is the father of a young daughter

                            referred to herein as “OGL,” a minor child.

                                  6.    Tina Troy is the aunt of the mother of OGL. In other words, Tina

                            Troy is the maternal great-aunt of OGL.

                                  7.    Plaintiff KEVIN LINDKE and OGL’s mother have had a heated

                            and contested child custody battle.

                                  8.    At the heart of the matter, it is the belief and verifiable fact that

                            members of OGL’s family has let OGL come into regular contact with a

                            twice convicted sex offender.


                                                                    2
                            Case 4:19-cv-11905-MFL-APP ECF No. 1 filed 06/26/19    PageID.3   Page 3 of 15




                                  9.    Because of the highly contested custody battle, Tina Troy would

                            take it upon herself to search out Facebook posts about OGL’s mother (and

                            that side of the family) listed on a Facebook page known as “Justice for

                            O[GL].”

                                  10.   The “Justice for O[GL]” Facebook page features political and

                            opinion commentary about the actions of the family of OGL’s mother and

                            also protests, debates, and communicates about the failures of OGL’s
OUTSIDE LEGAL COUNSEL PLC




                            maternal family as well as complicit local judicial and governmental officials

                            in failing to use legal authority to prevent “a twice convicted violent sexual
     www.olcplc.com




                            predator” from having “ongoing access to” OGL. See https://www.facebook

                            .com/groups/2845344492357419/about/




                                                                  3
                            Case 4:19-cv-11905-MFL-APP ECF No. 1 filed 06/26/19   PageID.4   Page 4 of 15




                                 11.   This is an example:
OUTSIDE LEGAL COUNSEL PLC
     www.olcplc.com




                                 12.   This Facebook group has over 2,000 voluntary members.

                            https://www.facebook.com/groups/2845344492357419/members/




                                                                4
                            Case 4:19-cv-11905-MFL-APP ECF No. 1 filed 06/26/19    PageID.5   Page 5 of 15




                                  13.     On March 4, 2019, Tina Troy filed an ex parte petition for

                            issuance of a personal protection order (PPO) pursuant Michigan law, MCL

                            600.2950a, against Plaintiff KEVIN LINDKE solely premised on speech

                            made solely via Facebook.

                                  14.     Under this state law, a petitioner who is not a spouse, former

                            spouse, individual with child in common, individual in dating relationship, or

                            person residing or having resided in same household can seek an order of a
OUTSIDE LEGAL COUNSEL PLC




                            Michigan circuit court enjoining another from certain acts including entering
     www.olcplc.com




                            onto premises, threatening to sexually assault, kill, or physically injure

                            petitioner or a named individual, and other such acts or activities See MCL

                            600.2950a(3).

                                  15.     Under Michigan law, before a PPO can enjoin a respondent, “the

                            [trial] court must make a positive finding of prohibited behavior by the

                            respondent before issuing a PPO.” Kampf v. Kampf, 237 Mich. App. 377,

                            386 (1999).

                                  16.     The petition filed by Tina Troy does not allege any form of harm

                            or threat of harm, yet Defendant CYNTHIA A. LANE issued such an PPO ex

                            parte enjoining Plaintiff KEVIN LINDKE from undertaking certain acts despite

                            the obligation under Kempf.




                                                                   5
                            Case 4:19-cv-11905-MFL-APP ECF No. 1 filed 06/26/19        PageID.6   Page 6 of 15




                                  17.   In 2018, the Michigan Court of Appeals issued a landmark

                            decision in TM v MZ involving the inability for state trial courts to issue PPOs

                            which act as and is unconstitutional prior restraint.

                                  18.   The Michigan Court of Appeals in TM v MZ has explained and

                            held that issuance of Personal Protection Orders must pass constitutional

                            muster and not enjoin constitutionally protected speech, see TM v MZ, __

                            Mich App __ (2018).
OUTSIDE LEGAL COUNSEL PLC




                                  19.   Despite all this, Defendant CYNTHIA A. LANE enjoined Plaintiff

                            KEVIN LINDKE from “posting comments about petitioner [Tina Troy] on
     www.olcplc.com




                            social media” [hereinafter the “Social Media Injunction”].

                                  20.   The Social Media Injunction constitutes a content-based legal

                            prohibition on constitutionally protected speech.

                                  21.   A certified copy of the “March 4, 2019 PPO” containing the Social

                            Media Injunction is attached hereto as Exhibit C.

                                  22.   The Social Media Injunction constitutes “prior restraint” under the

                            First Amendment.

                                  23.   The Michigan non-domestic PPO statute incorporates the

                            standards under MCL 750.411h, MCL 750.411i, and MCL 750.411s.

                                  24.   MCL 750.411h and MCL 750.411i both expressly exempts

                            “constitutionally protected activity” from its coverage.


                                                                   6
                            Case 4:19-cv-11905-MFL-APP ECF No. 1 filed 06/26/19    PageID.7   Page 7 of 15




                                  25.   MCL 750.411s expressly “does not prohibit constitutionally

                            protected speech or activity.” MCL 750.411s(6).

                                  26.   Despite being required by statute and standing Michigan

                            precedent of TM v MZ, Defendant CYNTHIA A. LANE did not consider or

                            otherwise fully consider the effect the PPO could or would have on the First

                            Amendment rights of Plaintiff KEVIN LINDKE.

                                  27.   Since that time, Plaintiff KEVIN LINDKE has been unable to
OUTSIDE LEGAL COUNSEL PLC




                            speak online and via Facebook to the followers of his social media campaign

                            regarding his own daughter “OGL” as it applies to Tina Troy and Troy’s
     www.olcplc.com




                            campaign to use the unconstitutional processes being employed by

                            Defendant CYNTHIA A. LANE.

                                  28.   Knowing that Defendant CYNTHIA A. LANE will not obey the

                            limits of the First Amendment’s prohibition on prior restraint, Tiny Troy, as a

                            relative of Plaintiff KEVIN LINDKE’s daughter, has returned to Defendant

                            CYNTHIA A. LANE four (4) times, by motion, to seek legal punishment for

                            Plaintiff KEVIN LINDKE exercising his First Amendment rights.

                                  29.   A permanent record of the issuance of a PPO, whether lawfully

                            issued or not, is entered into, and never removed from, the Law Enforcement

                            Information Network (“LEIN”), and is accessible by law enforcement officers

                            across the State of Michigan.


                                                                  7
                            Case 4:19-cv-11905-MFL-APP ECF No. 1 filed 06/26/19     PageID.8   Page 8 of 15




                                  30.   After issuance of the March 4, 2019 PPO, Tina Troy returned to

                            Defendant CYNTHIA A. LANE seeking a finding of contempt (together with

                            punishments like jail time) for Plaintiff KEVIN LINDKE exercising his First

                            Amendment right to speak on matters of public concern, including the actions

                            and failure of the St Clair County Circuit Court as it applies to Tina Troy.

                                  31.   In response to the four “motions” for contempt, Defendant

                            CYNTHIA A. LANE issued four bench warrants for the arrest of Plaintiff
OUTSIDE LEGAL COUNSEL PLC




                            KEVIN LINDKE solely for exercising his First Amendment rights to speak
     www.olcplc.com




                            (without being subject to any prior restraint).

                                  32.   Upon notice of the Bench Warrants, Plaintiff KEVIN LINDKE

                            voluntarily surrendered himself.

                                  33.   Defendant CYNTHIA A. LANE required Plaintiff KEVIN LINDKE

                            to post a total of $45,000 in cash in order to be released pending resolution

                            of the contempt proceedings solely premised on speech undertaken by

                            Plaintiff KEVIN LINDKE which is protected from such state action via the

                            First Amendment.

                                  34.   Having no other choice, Plaintiff KEVIN LINDKE posted the

                            $45,000 which is an extreme personal and financial hardship.




                                                                   8
                            Case 4:19-cv-11905-MFL-APP ECF No. 1 filed 06/26/19    PageID.9   Page 9 of 15




                                  35.   Defendant CYNTHIA A. LANE has purposely delayed and

                            scheduled the contempt hearings before the request of Plaintiff KEVIN

                            LINDKE to vacate the March 4 PPO on First Amendment grounds.

                                  36.   Having no other real or immediate remedy at law from the state

                            courts and from Defendant CYNTHIA A. LANE, this federal lawsuit now

                            follows.

                                                           DOCUMENTS
OUTSIDE LEGAL COUNSEL PLC




                                  37.   Attached as Exhibit A is a copy of the Petition filed by Tina Troy
     www.olcplc.com




                            to seek a Personal Protection Order pursuant to MCL 600.2950a.

                                  38.   Attached as Exhibit B is a certified copy of the Register of

                            Actions in the matter of Troy v Lindke.

                                  39.   Attached as Exhibit C is a certified copy of the March 4, 2019

                            PPO, which contains the Social Media Injunction.

                                  40.   Attached as Exhibit D is the first of four motions seeking to hold

                            Plaintiff KEVIN LINDKE in contempt of court solely due to his constitutionally

                            protected speech, which also contains the Bench Warrant for the arrest of

                            Plaintiff KEVIN LINDKE for exercising his constitutionally protected speech.

                                  41.   Attached as Exhibit E is the second of four motions seeking to

                            hold Plaintiff KEVIN LINDKE in contempt of court solely due to his

                            constitutionally protected speech, which also contains the Bench Warrant for


                                                                  9
                            Case 4:19-cv-11905-MFL-APP ECF No. 1 filed 06/26/19     PageID.10    Page 10 of 15




                            the arrest of Plaintiff KEVIN LINDKE for exercising his constitutionally

                            protected speech.

                                  42.   Attached as Exhibit F is the third of four motions seeking to hold

                            Plaintiff KEVIN LINDKE in contempt of court solely due to his constitutionally

                            protected speech, which also contains the Bench Warrant for the arrest of

                            Plaintiff KEVIN LINDKE for exercising his constitutionally protected speech.

                                  43.   Attached as Exhibit G is a copy of a transcript of the arraignment
OUTSIDE LEGAL COUNSEL PLC




                            hearing in which a total full cash bond of $45,000 was required from Plaintiff
     www.olcplc.com




                            KEVIN LINDKE.

                                  44.   Attached as Exhibit H is Plaintiff KEVIN LINDKE’s motion to

                            terminate (i.e. vacate) the March 4, 2019 PPO on inter alia First Amendment

                            grounds.

                                  45.   Attached as Exhibit I is the fourth of four motions seeking to hold

                            Plaintiff KEVIN LINDKE in contempt of court solely due to his constitutionally

                            protected speech, which also contains the Bench Warrant for the arrest of

                            Plaintiff KEVIN LINDKE for exercising his constitutionally protected speech.

                                  46.   Attached as Exhibit J is a Temporary Restraining Order issued

                            by US District Court Judge Janet T. Neff of the Western District of Michigan

                            similarly enjoining a state court judge for issuing injunctive orders in violation

                            of the First Amendment as a form of prior restraint.


                                                                   10
                            Case 4:19-cv-11905-MFL-APP ECF No. 1 filed 06/26/19    PageID.11   Page 11 of 15




                                  47.   Attached as Exhibit K is a copy of the published Michigan Court

                            of Appeals decision in TM v MZ.

                                                         COUNT I
                                         DEPRIVATION OF FIRST AMENDMENT RIGHTS
                                                     42 U.S.C. § 1983

                                  48.   This is a civil action for declaratory and injunctive relief only

                            seeking to redress deprivation of Plaintiff KEVIN LINDKE’s constitutional

                            rights; Plaintiff KEVIN LINDKE is not seeking money damages but is seeking
OUTSIDE LEGAL COUNSEL PLC




                            costs pursuant to 42 USC § 1988.
     www.olcplc.com




                                  49.   The First and Fourteenth Amendments to the United States

                            Constitution establish Plaintiff’s rights to freedom of speech, freedom of the

                            press, and freedom of expression.

                                  50.   “It has long been established that a prior restraint comes to a

                            court ‘with a heavy presumption against its constitutional validity.’” Procter &

                            Gamble Co. v. Bankers Trust Co., 78 F.3d 219, 224 (6th Cir. 1996), opinion

                            clarified (May 8, 1996) (quoting Bantam Books v. Sullivan, 372 U.S. 58, 70

                            (1963)).

                                  51.   The March 4 PPO is patently unconstitutional as a prior restraint

                            on protected speech.

                                  52.   By issuing, enforcing and/or threatening to enforce the March 4

                            PPO, Defendant CYNTHIA A. LANE is acting under color of state law and


                                                                  11
                            Case 4:19-cv-11905-MFL-APP ECF No. 1 filed 06/26/19     PageID.12   Page 12 of 15




                            has since March 4, 2019 deprived and will continue to deprive Plaintiff KEVIN

                            LINDKE of his First Amendment rights to freedom of speech and expression.

                                  53.   Such action repeatedly violates the First Amendment to the

                            United States Constitution.

                                  54.   Defendant CYNTHIA A. LANE does not have immunity from this

                            action as 42 USC § 1983 provides that an action brought against a judicial

                            officer for an act or omission taken in such officer’s judicial capacity but that
OUTSIDE LEGAL COUNSEL PLC




                            injunctive relief shall not be granted unless a declaratory decree was violated
     www.olcplc.com




                            or declaratory relief was unavailable.

                                  55.   Attempts to have the March 4, 2019 PPO corrected by Defendant

                            CYNTHIA A. LANE have been delayed, dragged out, and ignored as a

                            means to keep the unconstitutional March 4, 2019 PPO in effect for as long

                            as possible despite being unconstitutional.

                                  56.   Each passing day of prior restraint on speech constitutes

                            separate and cognizable infringement of the First Amendment, Nebraska

                            Press Assn., 423 U.S. 1327, 1329 (1975), with any loss of First Amendment

                            freedoms, for even minimal periods of time, constitutes irreparable harm,

                            Elrod v. Burns, 427 U.S. 347, 373 (1976).




                                                                   12
                            Case 4:19-cv-11905-MFL-APP ECF No. 1 filed 06/26/19             PageID.13     Page 13 of 15




                                                            RELIEF REQUESTED

                                   57.    WHEREFORE, Plaintiff KEVIN LINDKE respectfully requests

                            this Court to—

                                          a.     Issue a declaration of Plaintiff’s rights holding that the

                                                 issuance of the Social Media Injunction within the March 4,

                                                 2019 PPO is unenforceable as an unconstitutional prior

                                                 restraint of Plaintiff’s First and Fourteenth Amendment
OUTSIDE LEGAL COUNSEL PLC




                                                 freedoms of free speech and expression1;
     www.olcplc.com




                                          b.     Issue an injunction in form of a temporary restraining order,

                                                 and later as a preliminary and/or permanent injunction to

                                                 enjoin to Defendant CYNTHIA A. LANE from enforcing the

                                                 Social Media Injunction within the March 4, 2019 PPO; and

                                          c.     Award Plaintiff all applicable interest, costs, and attorney

                                                 fees pursuant to 42 U.S.C. § 1988.




                                   1 To be clear, Plaintiff is not seeking to have issued a declaration or injunction as
                            to the now pending contempt hearing as to prevent any abstention doctrine issues.

                                                                        13
Case 4:19-cv-11905-MFL-APP ECF No. 1 filed 06/26/19   PageID.14   Page 14 of 15
                            Case 4:19-cv-11905-MFL-APP ECF No. 1 filed 06/26/19   PageID.15   Page 15 of 15




                             Date: June 26, 2019                  RESPECTFULLY SUBMITTED:

                                                                  /s/ Philip L. Ellison
                                                                  OUTSIDE LEGAL COUNSEL PLC
                                                                  BY PHILIP L. ELLISON (P74117)
                                                                  Attorney for Plaintiff
                                                                  PO Box 107 · Hemlock, MI 48626
                                                                  (989) 642-0055
                                                                  (888) 398-7003 - fax
                                                                  pellison@olcplc.com
OUTSIDE LEGAL COUNSEL PLC
     www.olcplc.com




                                                                 15
